DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018220788.7, filed on December 3, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show structural details and interconnections data flow clarity as described in the specification. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 11, the claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed toward a machine readable medium and are not limited to non-transitory embodiments.  Thus, the claim encompass transitory embodiments of the machine readable medium, which have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory embodiments.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonnek (US-20200382339-A1).

Regarding claim 1, Sonnek teaches a device for controlling a signal connection in a vehicle wherein the signal connection represents a connection for signal transfer between at least one control unit in a vehicle and at least one actuator in the vehicle (see Sonnek, Abstract, figures 1 and 2, paragraphs 9, 45, and 47-48, regarding manipulation unit 50 performing a method for transmitting at least one control command to at least one actuator of a vehicle on vehicle bus 40), wherein the device is configured to: establish the signal connection (see Sonnek, Abstract, figures 1 and 2, paragraphs 25-28, 45, and 47-48, regarding processor unit 55 designed “to activate a switching device, in particular a relay, based on the monitoring, wherein the switching device is designed to establish an electrical (signal) connection between the first bus segment and the second bus segment or to interrupt the electrical connection between the bus segments”); monitor the signal connection (see Sonnek, Abstract, figures 1 and 2, paragraphs 9-10, 14, 16, 21, 28, 30, 45-50, and 54, regarding transceivers 51A and 51B of manipulation unit 50 “used to continuously or temporarily monitor the activity on the communication bus or on the first and/or second bus segment, such that the switching device is able to switch in a targeted manner in response to particular activities or events on the communication bus”, whereby vehicle bus 40 is an example of a communication bus); receive an input signal (see Sonnek, Abstract, figures 1 and 2, paragraphs 9, 45, and 47-48, regarding processing unit 50 “designed (, for example), in a forwarding phase, to receive (input) signals, in particular control commands, by way of the first transceiver and to output corresponding signals, in particular corresponding control commands, by way of the second transceiver); and disconnect the signal connection based on the input signal (see Sonnek, Abstract, figures 1 and 2, paragraphs 18, 25-28, 45, and 47-48, regarding processor unit 55 designed “to activate a switching device, in particular a relay, based on the monitoring (receiving input signals), wherein the switching device is designed to establish an electrical (signal) connection between the first bus segment and the second bus segment or to interrupt (disconnect) the electrical (signal) connection between the bus segments”).

Regarding claim 2, Sonnek teaches the device according to claim 1, including wherein the device is separate from the at least one control unit and formed on a separate circuit board from the at least one control unit (see Sonnek, Abstract, figures 1 and 2, paragraphs 9, 25, 31 and 45-48, regarding manipulation unit 50 and air conditioner control component 10 shown as separate blocks (circuit board modules) on vehicle (communication) bus 40).

Regarding claim 3, Sonnek teaches the device according to claim 1, including wherein the device is configured to establish and disconnect the signal connection by actuating a coupling mechanism, wherein the coupling mechanism is interconnected in the signal connection (see Sonnek, figure 2, paragraphs 14, and 49-52, regarding a relay (that is) “able to be split into a relay actuation device 52 and into two normally open contacts 53, 53′ and two normally closed contacts 53″ and 53″, an example of a coupling mechanism).

Regarding claim 4, Sonnek teaches the device according to claim 1, including wherein the device is configured to check a signal transferred as the input signal via the signal connection for compliance with at least one predefined signal criterion in order to monitor the signal connection (see Sonnek, Abstract, figures 1 and 2, paragraphs 9-13, 45, and 47-48, regarding manipulation unit 50 performing a “method for transmitting at least one control command to at least one actuator of a vehicle, which method comprises the following steps: a) monitoring (checking) a communication bus; b) detecting an event (compliance violation), for example bus inactivity , that lasts longer than a predefined (signal criterion of) time interval; c) dividing the communication bus into a first bus segment and a second bus segment, wherein the actuator is part of the second bus segment; d) transmitting the at least one control command (the input signal) to the at least one actuator on the second bus segment”).

Regarding claim 5, Sonnek teaches the device according to claim 1, including wherein the device is configured to disconnect the signal connection if a signal transferred as the input signal via the signal connection violates at least one predefined signal criterion (see Sonnek, Abstract, figures 1 and 2, paragraphs 9-14, 45, and 47-48, regarding manipulation unit 50 performing a method of handling a particular event (violation of a predefined signal criterion), “for example lack of communication on the bus (=bus inactivity), is able to be detected by virtue of the monitoring. The communication bus is able to be divided or interrupted (disconnected) on the basis of the detection of this event. A corresponding division may be performed for example by using a relay. In one embodiment, in a split or division according to the disclosure, electrical connections between individual lines of the bus are interrupted (disconnected)”).

Regarding claim 7, Sonnek teaches the device according to claim 1, including wherein the device is configured to disconnect the signal connection if a signal transferred as the input signal via another signal connection in the vehicle violates at least one predefined signal criterion, wherein the other signal connection is for at least one of the at least one control unit, another control unit, the at least one actuator or another actuator (see Sonnek, Abstract, figures 1 and 2, paragraphs 9-14, 45, 47-48, and 54-58, regarding manipulation unit 50 performing a method of “taking over control may for example comprise the following steps: 1. Monitoring the vehicle bus 40; 2. Detecting bus inactivity (a violation of one predefined signal criterion) on the vehicle bus 40; 3. Dividing (disconnecting) the vehicle bus 40 by way of the relay; 4. Transmitting said control command (input signal) to the ventilation (control unit) device 20”, “having actuators in the form of a blower and/or of a flap setting device”).

Regarding claims 10-14, and 16, independent claim 10 is the identical method performed by the device of independent claim 1, and similarly, dependent claims 11-14, and 16 of independent claim 10 are also identical methods corresponding to dependent claims 2-5, and 7 of independent claim 1, therefore claims 10-14, and 16 are also rejected under 35 U.S.C. 102(a)(2) for the same respective rationale as claims 1-5, and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8-9, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnek (US-20200382339-A1) in view of Dullinger (DE-102017101803-A1).

Regarding claim 6, Sonnek teaches the device according to claim 1, except wherein the device is configured to disconnect the signal connection if a shutdown signal is input by the device as the input signal, wherein the shutdown signal represents an emergency shutdown signal.
However, Dullinger teaches a device for at least partial interruption (connection and/or disconnection) of a communication and/or electrical line (signal connection) of a vehicle connecting vehicle control units, and in an exemplary embodiment, a vehicle control unit, such as an engine control unit so that, upon execution of a non-manipulable emergency program (shutdown signal) can be deactivated after disconnecting the electrical line (signal connection) and the drive of the vehicle thus fails (shutdown) (see Dullinger, Abstract, figure, paragraphs 18, and 30-31, regarding vehicle (engine) control unit 16, disconnected from voltage (power) supply 17 on electrical line 18 by separating unit 15).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the device in Sonnek to further comprise the device in Dullinger of handling emergency shutdown tasks of a vehicle because it would further augment the operational safety for vehicles by mitigating potential vehicle damage and/or occupant injuries resulting from a malfunction or collision.

Regarding claim 8, Sonnek teaches the device according to claim 1, except wherein the device is configured to: output a control signal to the at least one actuator, wherein the control signal is used by the at least one actuator to bring the vehicle to a safe state.
However, Dullinger teaches a device for at least partial interruption (connection and/or disconnection) of a communication and/or electrical line (signal connection) of a vehicle connecting vehicle control units, and in an exemplary embodiment, a vehicle control unit, such as an engine control unit so that, upon execution of a non-manipulable emergency program (control signal) can be deactivated by a separation (actuator) unit that disconnects the electrical line, disengaging the energy (power) supply to the engine controller unit and the drive of the vehicle thus fails, and thus bringing the vehicle to a safe state (see Dullinger, Abstract, figure, paragraphs 18, and 30-31, regarding vehicle (engine) control unit 16, disconnected from voltage (power) supply 17 on electrical line 18 by separating unit 15).


Regarding claim 9, Sonnek teaches the device according to claim 1, except wherein the device is configured to: output a control signal to another actuator wherein the control signal is used by the other actuator to bring the vehicle to a safe state.
However, Dullinger teaches a device for at least partial interruption (connection and/or disconnection) of a communication and/or electrical line (signal connection) of a vehicle connecting vehicle control units, and in an exemplary embodiment, a vehicle control unit, which may be an actuator of the vehicle’s injection system, so that, upon execution of a non-manipulable emergency program (control signal) can be deactivated by a separation (actuator) unit that disconnects the electrical line, disengaging the energy (power) supply to the controller unit and cutoff fuel to the combustion chamber, and thus assisting with bringing the vehicle to a safe state (see Dullinger, Abstract, figure, paragraphs 18, 21, and 30-31, regarding vehicle control unit 16, disconnected from voltage (power) supply 17 on electrical line 18 by separating unit 15).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the device in Sonnek to further comprise the device in 

Regarding claims 15, and 17-18, independent claim 10 is the identical method performed by the device of independent claim 1, and similarly, dependent claims 15, and 17-18 of independent claim 10 are also identical methods corresponding to dependent claims 6, and 8-9 of independent claim 1, therefore claims 15, and 17-18 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 6, and 8-9.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661 

May 22, 2021                                                                                                                                                                                                       
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661